DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 3/1/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.

Specification
The amendment filed 10/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: para 0065 has been amended to generally teach a ‘connector ’ instead of previously teaching connector 1833 is an ‘electrode connector 1833’.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 has been amended to require ‘the second magnetic field independent of the first magnetic field’. There is no support in the Specification for this requirement.
Claim 11 has been amended to require ‘second magnets and a second magnetic field’ and ‘the second magnets forming a non-magnetron configuration’. There is no support in the Specification that second magnets that form a second magnetic field also then form a non-magnetron configuration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 has been amended to require ‘second magnets forming a non-magnetron configuration’. It is indefinite as to how the ‘second magnets’ (emphasis added) would then form the ‘non-magnetron configuration’ (emphasis added).
Claim 11 has been amended to require ”the first cathode target assembly comprising first magnets and a first magnetic field” and “the second cathode target assembly comprising second magnets and a second magnetic field”. It is unclear as to whether the ‘first magnets’ are forming/generating the ‘first magnetic field’, or some other structure forms/generates the ‘first magnetic field’. It is similarly unclear regarding the ‘second magnets’ and ‘second magnetic field’.
Claim 19 require “a gas comprising atoms of cathode target material” (emphasis added). It is unclear as to whether this ‘material’ is from the ‘first cathode target assembly’, ‘second cathode target assembly’, a distinct cathode target assembly, or some combination thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardos et al (US 2014/0305795).
With respect to claim 11, Bardos discloses in figs. 1-3 an apparatus comprising a first cathode target assembly [4] inside a reactor (i.e. vacuum chamber) and coupled to a first power supply [8], and a second cathode target assembly [1],[2] concentric (see figs. 2-3) with the first cathode target assembly [4] inside the vacuum chamber and coupled to a second power supply [13] (abstract; para 0046-0048 and 0054-0056). Fig. 3 further depicts the first cathode target assembly [4] comprises first magnets [17] (i.e. magnets within anode enclosure [16]) and a first magnetic field, and the second cathode target assembly [1],[2] comprises second magnets [17] (i.e. magnets outside of anode enclosure [16]) and a second magnetic field (para 0054 and 0056), wherein at least a portion of the second magnetic field (from second magnets [17] outside anode enclosure [16]) magnetically couples the first and second cathode target assemblies [4],[1],[2] via magnetic field [5] (abstract; para 0009, 0054, and 0056), with the second magnetic field being independent (e.g. by being formed/generated from second magnets [17] outside the anode enclosure [16]) from the first magnetic field (e.g. by being formed/generated from first magnets [17] within the anode enclosure [16]). The second power supply [13] is fully capable of operating to have an amplitude, duration, and/or frequency that is selected to increase ionization (i.e. enhance) sputtering material from the first cathode target assembly [4] with sputtered material from the second cathode target assembly [1],[2] (para 0054 and 0056). Since the second cathode target assembly [1],[2] do not have permanent magnets present and are outside the anode enclosure [16] that contains the first cathode target assembly [4], the second magnetic field is considered to form a non-magnetron configuration of the first cathode target assembly [4].
With respect to claim 12, Bardos further discloses at least the one of the first and second power supplies [8],[13] is a voltage pulse, RF power, AC power, or DC power (para 0005-0006, 0008, 0056, and 0060).
With respect to claims 13 and 14, Bardos further discloses a working gas (i.e. feed gas) comprising a mixture of an inert gas (i.e. noble gas) and a reactive gas (para 0053 and 0056), where the ‘inert gas’ encompasses all the known gases of Group 18 of the Periodic Table, which are He, Ne, Ar, Kr, Xe, and Rn.
With respect to claims 17 and 18, Bardos further depicts in fig. 2 the second cathode target assembly [1],[2] comprises a ring shape, and the first cathode target assembly [4] is circular (i.e. rounded) (para 0047 and 0055-0056).
With respect to claim 19, Bardos further discloses a working gas (i.e. feed gas) comprising a mixture of an inert gas (i.e. noble gas) and a gas comprising activated atoms of a cathode target material (para 0053 and 0056).
With respect to claim 20, Bardos further discloses the first and second power supplies [8],[13] are independent (para 0056), and thus are fully capable of being operated/applied together (i.e. synchronous) or synchronized alternatingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bardos et al (US 2014/0305795) as applied to claim 11 above, and further in view of Chistyakov (US Patent No. 7,095,179).
With respect to claims 15 and 16, the reference is cited as discussed for claim 11. However Bardos is limited in that while fig. 3 depicts the first and second cathode target assemblies [1],[2],[4] operatively coupled to ground in addition to a substrate [19] within the vacuum chamber and coupled with a voltage bias (para 0005 and 0056), at least one of the first and second cathode target assemblies [1],[2],[4] being coupled to the ground via an inductor and the voltage bias to the substrate being negative are not specifically suggested.
Chistyakov teaches in fig. 1 a similar apparatus of Bardos, wherein fig. 1 depicts the apparatus [100] comprises a cathode target assembly [116],[118] operatively connected to ground [105] through power supply [102], and a substrate [138] operatively coupled to a bias voltage supply [142] (col. 2, lines 52-64; col. 3, lines 28-39), wherein the bias voltage supply [142] supplies a negative voltage to the substrate [138] at a variety of magnitudes depending on optimization parameters such as sputtering rate and adhesion rate of a deposited film on the substrate [138] in addition to minimizing damage to the substrate [138] (col. 4, lines 46-54), with it being held that a particular parameter (i.e. -10 to -200 Volts) must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05, Section II, Part B). Chistyakov further teaches in fig. 12 a schematic for power supply [102] using a Blumlein generator to supply high power 
It would have been obvious to one of ordinary skill in the art to couple 1) at least one of the first and second cathode assemblies of Bardos to ground through an inductor as taught by Chistyakov, and 2) the substrate of Bardos to a bias voltage supply applying a negative bias as taught by Chistyakov to gain the advantages of 1) generating a high power for sputtering using fast charging times, and 2) optimizing parameters such as sputtering rate and adhesion rate of a deposited film on the substrate in addition to minimizing damage to the substrate.

Response to Arguments
Applicant’s Remarks on p. 6-9 filed 3/1/2021 are addressed below.

103 Rejections
Applicant's arguments on p. 6-9 with respect to claim 11  have been considered but are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL A BAND/Primary Examiner, Art Unit 1794